33 So. 3d 891 (2010)
STATE of Louisiana
v.
Allen COLEMAN.
No. 2010-KK-963.
Supreme Court of Louisiana.
April 27, 2010.

ORDER
Writ granted in part, otherwise denied. The defendant is to be immediately released *892 from custody per the bond for $15,000 previously posted. The Orleans Public Defender is ordered not to attempt to represent the defendant. Having failed to show he is indigent, the defendant must proceed without counsel unless he hires one. The contempt ruling of the commissioner is reversed. The failure to hire counsel under the circumstances presented does not constitute contempt of the court.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana
KIMBALL, C.J., did not participate in the deliberation of this decision.